Concurring Opinion.
Bermudez, C. J.
The Judge has no power to add to or detract from the law, so as to deprive the accused of the right of demanding a written charge, at any time before he has begun to charge the jury.
Th e privilege of requiring a written charge is unqualified and absolute. We cannot, therefore, be abridged by any rule or dictum of the court.
As the law does not authorize the Judge to make any rule on this subject, we cannot delegate to him any power in that respect.
The Judge was bound to give the written charge asked. He has erred in refusing to do so. ■
This is enough to set aside the verdict, annul the sentence and remand the case.
For that reason I concur in the decree.
Mr. Justice Todd concurs in this opinion.